DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the grounds that: 1) the air knives of Wang prevent the chamber atmosphere from leaking out rather than liquid; 2) the air knives of Applicant’s invention are disposed inside the chamber and are more effective.  This is not found persuasive because, as an initial matter, independent claims 3 and 13 does not recite either explicitly or implicitly that the claimed air ejection member is disposed inside the developing chamber. In addition, Applicant’s specification discloses, “That is, the air ejection member 103 is configured to intercept the developing agent by the airflow from the portion of the display device 201 inside of the developing chamber 101 flowing toward the portion of the display device 201 outside of the developing chamber 101. On the one hand, it is advantageous that the developing agent can be fully used, and on the other hand, it is advantageous to prevent that the developing agent with high concentration of photoresist remaining in the outside of the developing chamber 101 is evaporated to produce a photoresist residue to affect quality of other display device.” (Spec., para 0044). Thus, both the air knives of Wang and the claimed air ejection member perform the equivalent function since the spray is part of the chamber atmosphere.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitation “display device” in claims 1, 3, 6, 7, and 11 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because independent claims 1 and 3 each recite that the display device comprises at least a 
	
Claim limitation “air ejection member” in claims 1, 3, 9, 10, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “air ejection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3, 9, 10, and 11 has/have been interpreted to cover “a nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0048).

Claim limitation “spraying member” in claims 1, 3, and 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “spraying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3, and 12 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function, such as a spray head id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20030143491, already of record) in view of Jeong (US 20090190109), Hitoshi (JPH0766100A, see English translation), and Ishimabushi (US 20180185889).
Regarding claims 1 and 2, Lu teaches a developing device, comprising 
a developing chamber 14 configured to carry out a developing process to a display device 410 therein, wherein a spraying member 146 is disposed in the developing chamber 14, and is configured to spray a developing agent onto a surface of at least one portion of the display device 410 in the developing chamber 14 (para 0019; see for example Fig. 1);
a conveyor table 16, wherein at least one portion of the conveyor table 16 is disposed inside the developing chamber 14, and the conveyor table 16 is configured to move the display device 410 waiting to be processed by the developing process from zone 12 (outside of the developing chamber 14) to inside of the developing chamber 14, and configured to move the display device 401 being processed by the developing 
Lu further shows that the spraying member 146 is disposed on an inner surface of a top portion of the developing chamber 14 via pipe line 149 (see for example Fig. 1). Lu further teaches that the spraying member 146 is connected with a developing agent delivering pipe 149, and the developing agent delivering pipe 149 is connected with a developing agent supply tank 148 disposed in the development chamber 14 (para 0019; see for example Fig. 1). In addition, even if the spraying member 146 was not interpreted as disposed on an inner surface of chamber 14 via pipe line 149, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)). (Applicant’s specification does not disclose that attaching the spraying member to the ceiling or side wall of the chamber would alter the operation of the device in a patentably distinct way (Spec., para 0040)).

Lu does not explicitly teach a lifter.
However, Jeong teaches a conveyor table at least comprising a first sub-table (P1 or P2) and a second sub-table (P1 or P2); a controller (lifter) disposed between the first sub-table (P1 or P2) and the second sub-table (other of P1 or P2) (para 0052-0065, 0075-0089; see for example Figs. 1, 6, 7, 8, 10 and 11); and the controller 12 (lifter) comprises a movable plate (10A or 10B) and a push arm A (lifting column), wherein a first side of the movable plate (10A or 10B) is hinged with the first sub-table (P1 or P2), and a second side of the movable plate (10A or 10B) is connected with the push arm A 

Lu does not explicitly teach the claimed air ejection member.
However, Hitoshi teaches air knife 32 (air ejection member) configured to eject airflow onto substrate 28, such as a display device (see para 0002), when the substrate 28 is moved from outside of the treatment chamber 23a to inside of the treatment chamber 23a (para 0017-0021; see for example Figs. 1-3), wherein the air knife 32 (air ejection member) is disposed inside of the treatment chamber 23a (para 0021; see for example Fig. 1), wherein the air knife 32 (air ejection member) is disposed at an inlet 24 (entrance) of the treatment chamber 23a, and the air knife 32 (air ejection member) is fixed on a side wall of the treatment chamber 23a (para 0021; see for example Fig. 1), for the benefit of preventing treatment liquid from flowing out of the treatment chamber 23a (para 0032, 0033). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an air ejection member at the entrance of the developing chamber 14 in the apparatus of Lu in the claimed manner, as taught by Hitoshi, for the benefit of preventing developing agent from flowing out of the development chamber.


	Hitoshi of the previous art combination above does not explicitly teach that an ejection direction of the airflow ejected by the air ejection member is perpendicular to the surface of the substrate.
	However, Ishambushi teaches providing an ejection direction of the airflow ejected by air nozzles 4a,b (air ejection member) at an angle between 0-40º (i.e., 0º= perpendicular) to the surface of the substrate, for the benefit of improving suppression of leakage to the outside of the chamber (para 0098; see for example Fig. 1). Further, Applicant’s specification merely discloses “An ejection direction of the airflow ejected by the air ejection member 103 is perpendicular to the surface of the display device 201, or the ejection direction has a first predetermined angle with the surface of the display device 201. That is, the ejection direction is inclined from the direction perpendicular to the surface of the display device 201 toward the moving direction of the display device 201” (Spec., para 0046). Thus, Applicant’s specification does not disclose the angle of the ejection direction as patentably significant. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air ejection member in the apparatus of the previous art combination above such that the ejection direction of the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20030143491, already of record) in view of Wang (US 20130330874, already of record).
Regarding claim 3, Lu teaches a developing device, comprising 
a developing chamber 14 configured to carry out a developing process to a display device 410 therein, wherein a spraying member 146 is disposed in the developing chamber 14, and is configured to spray a developing agent onto a surface of at least one portion of the display device 410 in the developing chamber 14 (para 0019; see for example Fig. 1);
a conveyor table 16, wherein at least one portion of the conveyor table 16 is disposed inside the developing chamber 14, and the conveyor table 16 is configured to move the display device 410 waiting to be processed by the developing process from zone 12 (outside of the developing chamber 14) to inside of the developing chamber 14, and configured to move the display device 401 being processed by the developing process from inside of the developing chamber 14 to chamber 20 (i.e., outside of the developing chamber 14) (para 0021-0022; see for example Fig. 1).

Lu does not explicitly teach the claimed air ejection member.
However, Wang teaches providing air knives 102A (air ejection members) configured to eject airflow onto a substrate 100 when the substrate 100 is moved from .

Claims 3, 4, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20030143491, already of record) in view of Hitoshi (JPH0766100A, see English translation).
Regarding claims 3, 4, 9, 10, and 11, Lu teaches a developing device, comprising 
a developing chamber 14 configured to carry out a developing process to a display device 410 therein, wherein a spraying member 146 is disposed in the developing chamber 14, and is configured to spray a developing agent onto a surface of at least one portion of the display device 410 in the developing chamber 14 (para 0019; see for example Fig. 1);
a conveyor table 16, wherein at least one portion of the conveyor table 16 is disposed inside the developing chamber 14, and the conveyor table 16 is configured to move the display device 410 waiting to be processed by the developing process from zone 12 (outside of the developing chamber 14) to inside of the developing chamber 14, and configured to move the display device 401 being processed by the developing 

Lu does not explicitly teach the claimed air ejection member.
However, Hitoshi teaches air knife 32 (air ejection member) configured to eject airflow onto substrate 28, such as a display device (see para 0002), when the substrate 28 is moved from outside of the treatment chamber 23a to inside of the treatment chamber 23a (para 0017-0021; see for example Figs. 1-3), wherein the air knife 32 (air ejection member) comprises a first pipe 38 and a port 35 (nozzle) (para 0024; see for example Figs. 2 and 3); the first pipe 38 is connected with the port 35 (nozzle); and the first pipe 38 is configured to move the airflow and to output the airflow through the port 35 (nozzle) (para 0024; see for example Figs. 2 and 3), wherein the air knife 32 (air ejection member) is disposed inside of the treatment chamber 23a (para 0021; see for example Fig. 1), wherein the air knife 32 (air ejection member) is disposed at an inlet 24 (entrance) of the treatment chamber 23a, and the air knife 32 (air ejection member) is fixed on a side wall of the treatment chamber 23a (para 0021; see for example Fig. 1), wherein an ejection direction of the airflow ejected by the air knife 32 (air ejection member) has a first predetermined angle with the surface of the substrate 28 (para 0025, 0026, 0028), for the benefit of preventing treatment liquid from flowing out of the treatment chamber 23a (para 0032, 0033). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an air ejection member at the entrance of the developing chamber 14 in the 

Regarding claim 12, Lu further shows that the spraying member 146 is disposed on an inner surface of a top portion of the developing chamber 14 via pipe line 149 (see for example Fig. 1). Lu further teaches that the spraying member 146 is connected with a developing agent delivering pipe 149, and the developing agent delivering pipe 149 is connected with a developing agent supply tank 148 disposed in the development chamber 14 (para 0019; see for example Fig. 1). In addition, even if the spraying member 146 was not interpreted as disposed on an inner surface of chamber 14 via pipe line 149, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)). (Applicant’s specification does not disclose that attaching the spraying member to the ceiling or side wall of the chamber would alter the operation of the device in a patentably distinct way (Spec., para 0040)).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20030143491, already of record) in view of Hitoshi (JPH0766100A, see English translation) as applied to claim 4 above, and in further view of Landon (USP 3292859).
Regarding claim 5, the previous art combination above does not explicitly teach that the air ejection member is configured to deliver water and cleaning liquid.
However, Landon teaches a nozzle 46 further comprising a line 76 (second pipe) and a line 66 (third pipe); the line 76 (second pipe) and the line 66 (third pipe) are both Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a water pipe and cleaning liquid pipe with the nozzle of the air ejection member in the previous art combination above, as taught by Landon, for the benefit of flushing and clearing the nozzle.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20030143491, already of record) in view of Hitoshi (JPH0766100A, see English translation) as applied to claim 3 above, and in further view of Jeong (US 20090190109).

Lu does not explicitly teach a lifter.
However, Jeong teaches a controller 12 (lifter) configured to control at least one portion of a substrate G, which is a display device (see para 0003), up or down, so that the developing agent disposed on the substrate G (display device) flows toward a predetermined direction (para 0052-0065, 0075-0089; see for example Figs. 1, 6, 7, 8, 10 and 11), wherein the controller 12 (lifter) is configured to control the substrate G (display device) being inclined at a predetermined angle “away and toward” the horizontal delivering direction (i.e., move up and down) of the conveyor table, so that the developing agent disposed on the substrate G (display device) flows toward the predetermined direction (para 0052-0065, 0075-0089); and the predetermined angle ranges from 1 to 20 degrees (see for example Figs. 6, 7, 8, 10, and 11), the conveyor table at least comprising a first sub-table (P1 or P2) and a second sub-table (P1 or P2); the controller (lifter) is disposed between the first sub-table (P1 or P2) and the second sub-table (other of P1 or P2) (para 0052-0065); and the controller 12 (lifter) comprises a movable plate (10A or 10B) and a push arm A (lifting column), wherein a first side of the movable plate (10A or 10B) is hinged with the first sub-table (P1 or P2), and a second side of the movable plate (10A or 10B) is connected with the push arm A (lifting column) (para 0052-0065, 0075-0089), for the benefit of saving developing solution during transfer of the substrate G (display device) (para 0065). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lifter and sub-tables with the conveyor in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717